DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received January 11, 2020:
Claims 1-8 are pending. 
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (JP 2008277232A), cited in the IDS, in view of Troegel et al. (US 2016/0365567) and Sheem et al. (US 2004/0214087). The English machine translation of Oda et al. is attached and is referenced below. 
Regarding Claim 1, Oda et al. teaches a negative electrode material for a lithium secondary battery comprising a composite material containing silicon fine particles, graphite particles and amorphous carbon (Para. [0015]) wherein the average particle diameter (D50) of the silicon fine particles is 0.05 to 1 micrometers (i.e. 50 to 1000 nanometers, thus overlapping with the D50 range of the instant claim), wherein the composite particles containing the silicon fine particles (i.e. nanosilicon particles) (Fig. 1, 2/g (Para. [0039])
Oda et al. further teaches the weight ratio of the silicon fine particles to the amorphous carbon is preferably 90/10 to 20/80 and the weight ratio of the graphite to the amorphous carbon is preferably 80/20 to 40/60 (thus, both ratios could be 50/50, meaning 33 mass% for each particle). The general teaching of Oda et al. regarding the amounts would provide an overlapping range to the range of the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Oda et al. does not explicitly teach an exact mass % of the nanosilicon particles and amorphous carbon. 
However, Troegel et al. teaches a silicon, graphite, amorphous carbon composite wherein the contents for each may be 20-50 wt% silicon and 50-80 wt% of the graphite and amorphous carbon (graphite plus amorphous carbon wt%) (Para. [0083]). (overlapping with the claimed mass% amounts).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oda et al. to incorporate the teaching of the content amounts of Troegel et la., as the mass content amounts  are result effective variables as Oda et al. teaches if an amount of amorphous carbon is too small the function of the composite particles is binder is insufficient (Para. [0035]) and as the proportion of the silicon fine particles increases, the charge/discharge capacities 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	Additionally, Troegel et al. teaches carbon contents below 30% would possess no stabilizing effect in relation to the volume expansion of the silicon particles (Para. [0015]).
Oda et al. does not explicitly teach a 90% particle diameter for the material.
However, Oda et al. does teach the average particle diameter D50 value is 5-40 micrometers (Para. [0039]). 
Although the claimed D90 value is not explicitly taught, at the very least it would be obvious. The average particle diameter is a result effective variable as it effects handleability in the electrode production process (Para. [0039]). It would have been obvious to have a D90 particle size distribution of 10-40 micrometers since it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 

Ota et al. does not teach an exothermic peak in DTA measurement for the composite material particles.
However, Sheem et al. teaches a negative electrode active material for a rechargeable battery (abstract) wherein the material includes amorphous carbon, silicon, and graphite (Para. [0022, 0028, 0029]), wherein as exothermic peak of the active material occurs at over 700 and below 1000 degrees Celsius (Para. [0064] and Fig. 3) (thus, overlapping with the claimed range).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oda et al. to incorporate the teaching of Sheem et al., as the material with an exothermic peak in this range has in an intermediate structure between an amorphous and crystalline structure which reduces irreversible capacity (Para. [0064]). Also, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 2, Oda et al. as modified by Troegel et al. and Sheem et al. teaches all of the elements of the current invention in claim 1 as explained above.
Oda et al. further teaches the average particle diameter D50 is 5-40 micrometers (Para. [0039]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 4, Oda et al. as modified by Troegel et al. and Sheem et al. teaches all of the elements of the current invention in claim 1 as explained above.
Oda et al. further teaches preparing negative electrode material paste (Para. [0047]).
Regarding Claim 5, Oda et al. as modified by Troegel et al. and Sheem et al. teaches all of the elements of the current invention in claim 1 as explained above.
Oda et al. further teaches preparing the paste formed of negative electrode material into a sheet shape (Para. [0040]).
Regarding Claim 6, Oda et al. as modified by Troegel et al. and Sheem et al. teaches all of the elements of the current invention in claim 5 as explained above.
Oda et al. further teaches a lithium ion secondary battery (Para. [0048]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (JP 2008277232A) in view of Troegel et al. (US 2016/0365567) and Sheem et al. (US 2004/0214087) as applied to claim 1 above, and further in view of Asami et al. (JP 2013200984A), cited in the IDS. The English machine translation of Asami is attached and is referenced below.
Regarding Claim 3, Oda et al. as modified by Troegel et al. and Sheem et al. teaches all of the elements of the current invention in claim 1 as explained above.
Oda et al. does not teach a BET specific surface are of the graphite particles.
However, Asami et al. teaches a negative electrode material for lithium secondary battery (Para. [0001]) wherein the material include graphite and silicon 2/g (Para. [0040]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oda et al. to incorporate the teaching of the specific surface area of the graphite particles, as this range would prevent a decrease in battery capacity due to an increase in an irreversible capacity (Para. [0040]). Also, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (WO2015/159935), cited in the IDS, in view of Oda et al. (JP 2008277232A) and Sheem et al. (US 2004/0214087). The U.S. version of Otsuka et al. (US 2017/0040610) is being used as the English translation and is referenced below. The English machine translation of Oda et al. is attached and is referenced below.
Regarding Claim 7, Otsuka et al. teaches a method of manufacturing a negative electrode material for lithium ion secondary batteries (Para. [0081-87]) wherein petroleum pitch (i.e. carbon precursor) and silicon-containing particles of 50 nm are mixed at a temperature of 150 degrees Celsius (higher than softening point of 93 degrees Celsius) (Para. [0135]) and milled (i.e. pulverized) (Para. [0136]), (step 1), then obtaining the mixture and mixing with graphitic carbon at 1100 degrees Celsius under flow of nitrogen gas (i.e. inert gas) to obtain a composite material and disintegrated (i.e. pulverized)(Para. [0138]) (step 2).

However, Oda et al. teaches a similar method wherein Si fine particles, graphite particles and a precursor is mixed and heat treated producing a composite material containing Si particles (Para. [0031] and Para. [0061], lines 1-7) wherein the composite material is further pulverized and heat treated at a temperature of at a range of 1150 degrees Celsius in nitrogen (i.e. further mixing a composite material particle with nanosilicon-containing particles in an inert gas at a temperature of 900-1200 degrees Celsius and then pulverized) to obtain composite material particles (Para. [0061], lines 12-14).
The combination of the additional heat treatment and pulverization step as taught by Oda et al., with Otsuka et al. would yield the predictable result of a negative electrode material for lithium secondary battery having a large initial charge/discharge capacity and excellent charge/discharge cycle characteristics (Para. [0072]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the additional heat treatment and pulverization step as taught by Oda et al., with Otsuka et al., as the combination would yield the predictable result of a negative electrode material for lithium secondary battery having a large initial charge/discharge capacity and excellent charge/discharge cycle characteristics (Para. [0072]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).


However, Sheem et al. teaches a negative electrode active material for a rechargeable battery (abstract) wherein the material includes amorphous carbon, silicon, and graphite (Para. [0022, 0028, 0029]), wherein as exothermic peak of the active material occurs at over 700 and below 1000 degrees Celsius (Para. [0064] and Fig. 3) (thus, overlapping with the claimed range).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otsuka et al. to incorporate the teaching of Sheem et al., as the material with an exothermic peak in this range has in an intermediate structure between an amorphous and crystalline structure which reduces irreversible capacity (Para. [0064]). Also, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 8, Otsuka et al. as modified by Ota et al. and Sheem et al. teaches all of the elements of the current invention in claim 7 as explained above. 
Otsuka et al. further teaches the method wherein the carbon precursor is a petroleum pitch (Para. [0035]). The combination of using the petroleum pitch as a precursor as taught by Otsuka et al., with Oda et al. would yield the predictable result of  a sufficient carbon precursor that can produce carbonaceous material having little impurities, and having small oxygen content, minimizing oxidation of silicon-containing particles (Para [0059] -- Otsuka et al.) for manufacturing a composite .
Response to Arguments
Applicant's arguments filed January 11, 2020 have been fully considered but they are not persuasive.
Applicant argues the claimed range for exothermic peak in DTA measurement is critical in achieving great discharge capacity retention ratio after 50 cycles, and points to example 1 and 2 in Table 1 of in the instant disclosure which applicant claims shows superior results in terms of discharge capacity retention ratio after 50 cycles compared to comparative examples outside the claimed range.
Applicant appears to be arguing unexpected results. However, the burden to show unexpected results as required by MPEP §716.02 has not been provided. Examiner suggests Applicant review MPEP §716.02 in full to see the burden that must be met to show unexpected results. For example, §716.02(d) is not met as there no example or data shown for an exothermic peak temperature above the upper limit of the claimed range the exothermic peak temperature (890°C). Thus, it is not clear how an .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729